               Case 20-20633                     Doc 22              Filed 12/22/20 Entered 12/22/20 14:03:08                   Desc Main
                                                                       Document     Page 1 of 7
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                       Northern District of Illinois
 In re       Caperica T Wright                                                                                Case No.      20-20633
                                                                                   Debtor(s)                  Chapter       13

              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S) - AMENDED
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                  4,500.00
             Prior to the filing of this statement I have received                                        $                       0.00
             Balance Due                                                                                  $                  4,500.00

2.     $    310.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; filing of reaffirmation
                 agreements and applications as needed; preparation and filing of motions pursuant to 11 USC 522(f)(2)(A) for
                 avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances (except in Chapter 13
               cases), or any other adversary proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 22, 2020                                                             /s/ David M. Siegel
     Date                                                                          David M. Siegel
                                                                                   Signature of Attorney
                                                                                   David M. Siegel & Associates
                                                                                   790 Chaddick Drive
                                                                                   Wheeling, IL 60090
                                                                                   (847) 520-8100
                                                                                   Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
Case 20-20633   Doc 22   Filed 12/22/20 Entered 12/22/20 14:03:08   Desc Main
                           Document     Page 2 of 7
Case 20-20633   Doc 22   Filed 12/22/20 Entered 12/22/20 14:03:08   Desc Main
                           Document     Page 3 of 7
Case 20-20633   Doc 22   Filed 12/22/20 Entered 12/22/20 14:03:08   Desc Main
                           Document     Page 4 of 7
Case 20-20633   Doc 22   Filed 12/22/20 Entered 12/22/20 14:03:08   Desc Main
                           Document     Page 5 of 7
Case 20-20633   Doc 22   Filed 12/22/20 Entered 12/22/20 14:03:08   Desc Main
                           Document     Page 6 of 7
Case 20-20633   Doc 22   Filed 12/22/20 Entered 12/22/20 14:03:08   Desc Main
                           Document     Page 7 of 7
